Citation Nr: 0121839	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-22 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
limitation of flexion of the right forearm with right 
sensorimotor deficit.

2.  Entitlement to restoration of a 20 percent evaluation for 
limitation of flexion of the left forearm with left 
sensorimotor deficit.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from June 1974 to July 
1996. This matter comes on appeal from a May 1998 decision by 
the Lincoln VA Regional Office.


FINDINGS OF FACT

1.  The service-connected right forearm disability has not 
improved under the ordinary conditions of life and is 
manifested by impairment commensurate with moderate 
incomplete paralysis of the radicular group.

2.  The service-connected left forearm disability has 
improved under the ordinary conditions of life is not 
productive of measurable functional impairment.


CONCLUSIONS OF LAW

1.  Restoration of a 40 percent evaluation for limitation of 
flexion of the right forearm with right sensorimotor deficit 
is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 
4.45, 4.59, 4.124a, Code 8513 (2000). 

2.  Restoration of a 20 percent evaluation for limitation of 
flexion of the left forearm with right sensorimotor deficit 
is not warranted. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.59, 4.124a, 
Code 8513. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as the transcripts of two 
personal hearings.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

Paralysis of all radicular groups will be evaluated as 90 
percent disabling (major) or 80 percent disabling (minor) 
where complete. Incomplete paralysis will be evaluated as 70 
percent disabling (major) or 60 percent disabling (minor) 
where severe; 40 percent disabling (major) or 30 percent 
disabling (minor) where moderate; and 20 percent disabling 
where mild. 38 C.F.R. § 4.124a, Code 8513.

Where the schedule  does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2000).


Analysis

In any rating-reduction case, such as this one, the Board is 
required to comply with several VA regulations applicable to 
all rating reductions. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 
(2000). Pursuant to §§ 4.1, 4.2, and 4.13, VA is required in 
any rating-reduction case "to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations." Brown v. Brown, 5 Vet. 
App. 413, 417-19 (1993); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991) (such requirements "operate to 
protect claimants against adverse decisions based on a 
single, incomplete[,] or inaccurate report and to enable VA 
to make a more precise evaluation of the level of disability 
and of any changes in the condition"). In addition, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work." Brown, supra; see also 38 C.F.R. §§ 4.2, 
4.10.

In a rating decision dated in July 1996, service connection 
was granted for limitation of flexion of the right and left 
forearms based on service medical records and the report of a 
VA examination in April 1996. This rating decision assigned 
40 percent and 20 percent evaluations, respectively, based on 
the range of motion findings reported on the VA examination. 

The previous 40 percent and 20 percent evaluations in effect 
for the service-connected right and left forearm 
disabilities, now classified as limitation of flexion with 
sensorimotor deficit, were reduced to 20 percent and 
noncompensable in a May 1998 rating action. These reductions, 
effective August 1, 1998, were based on the report of an 
October 1997 VA examination which demonstrated mild 
sensorimotor deficit of the right hand and forearm with 
lesser involvement on the left.

The veteran subsequently was accorded VA examinations in May 
and November 1999 and was provided personal hearings at the 
RO in January 2000 and before the undersigned member of the 
Board in June 2001. A review of the examination reports and 
the hearing transcripts reveals the veteran, who is right-
handed, experiences significantly greater symptoms on the 
right. The veteran has reported numbness and weakness of the 
forearms as well as tingling with activity. He also has pain, 
cramping, and swelling of the hands involving the 4th and 5th 
fingers. He asserts that he cannot pick up small objects and 
has difficulty writing. 

At the time of the most recent examination in November 1999, 
no functional impairment on the left was noted. Range of 
motion of the right hand, right wrist, and right elbow were 
normal. No muscle wasting, atrophy, or swelling was evident. 
Nerve conduction studies showed changes consistent with 
bilateral carpal tunnel syndrome, worse on the right, and 
early diabetes mellitus. The examiner noted, however, that 
repeated use during the examiner had caused motor deficits 
with spasms of the right forearm and weakness of the right 
hand.

As recent examinations have reported no limitation of range 
of motion of the elbow, wrist and hand of either upper 
extremity, ratings based on limitation of motion of these 
joints are not applicable. In view of the symptoms and 
findings which have been noted, in addition to the testimony 
of the veteran and his spouse regarding the effect this 
condition has on his daily activities, the Board finds that 
there has been no improvement of the right forearm 
disability, which remains productive of functional impairment 
consistent with moderate incomplete paralysis under Code 
8513. Thus restoration of the previous 40 percent evaluation, 
effective the date of reduction, is in order. Lost or 
impaired function indicative of severe incomplete paralysis 
warranting an evaluation greater than 40 percent has not been 
shown. The benefit of the doubt has been resolved in the 
veteran's favor to the extent indicated. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.124a, Code 8513; Brown.

With respect to the left forearm disability, the examination 
reports and hearing transcripts referred to above, which show 
minimal pertinent symptomatology or impairment, establish 
that there has been improvement in this condition under the 
ordinary conditions of life. Therefore, the reduction in the 
assigned evaluation of this condition to noncompensable was 
proper. The evidence is not so evenly balanced that there is 
a reasonable doubt as to any material issue. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.124a, Code 8513; Brown.













ORDER

Restoration of a 40 percent evaluation for limitation of 
flexion of the right forearm with right sensorimotor deficit 
is granted.

Restoration of a 20 percent evaluation for limitation of 
flexion of the left forearm with left sensorimotor deficit is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

